SO ORDERED.
SIGNED this 24th day of June, 2021


THIS ORDER HAS BEEN ENTERED ON THE DOCKET.
PLEASE SEE DOCKET FOR ENTRY DATE.




   _____________________________________________________________



                       IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

   In re:

   ROBERTO MIGUEL MAZZONI,                   )         Case No. 3:19-BK-33128-SHB
                                             )         Chapter 7
                  Debtor.                    )

    ORDER APPROVING APPLICATION FOR COMPENSATION OF BRENT S. SNYDER

            W. Grey Steed, Trustee, through counsel, filed his Application for Compensation

   of Special Counsel Brent S. Snyder on or about May 28, 2021. The Trustee requested

   compensation for special counsel in the amount of $2,675.00 and the reimbursement of

   expenses in the amount of $400.00. Notice of said Application was served on all

   creditors and parties in interest, including the United States Trustee; with there being no

   objection, the Court finds that the Application should be allowed. Accordingly, the

   Application for Compensation of Special Counsel is APPROVED.

            The Trustee shall be permitted to pay Brent S. Snyder, special counsel, the sum

   of $2,675.00 as fees and $400.00 as reimbursement for expenses.

                                                 ###
APPROVED FOR ENTRY:

/s/ F. Scott Milligan
F. Scott Milligan, BPR No. 013886
PO Box 12266
Knoxville, TN 37912
865-522-3311
Attorney for W. Grey Steed, Trustee


                               CERTIFICATE OF SERVICE

      I hereby certify that on May 28, 2021, a true and correct copy of the foregoing
Order has been served upon the following by electronic mail and/or ECF.

                    Tiffany Dilorio, Attorney for US Trustee
                    John P. Newton, Jr., Attorney for Debtor

The following have been upon the persons listed below by placing a copy thereof, first
class postage prepaid, hand delivery, or facsimile.

                       (Roberto Mazzoni mailing matrix attached.)

                                  Roberto Miguel Mazzoni
                                  2180 Ranch Road
                                  Dandridge, TN 37725

                                                /s/ F. Scott Milligan
                                                F. Scott Milligan




                                            2
